Citation Nr: 1813620	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for endophthalmitis of the right eye (claimed as loss of vision/blindness in the right eye), claimed to have been caused by July 2011 VA right-eye cataract surgery.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1971 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the RO in Roanoke, Virginia, which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of cataract surgery.

In October 2017, the Veteran testified from San Antonio, Texas, at a Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has an additional disability of endophthalmitis of the right eye (resulting in loss of vision) caused by right eye cataract surgery provided by VA in July 2011.

2.  Endophthalmitis is a known possible side effect of cataract surgery.

3.  The Veteran's endophthalmitis of the right eye is not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include failure to obtain informed consent before the surgical procedure.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for causation or aggravation of an additional disability of endophthalmitis of the right eye (resulting in loss of vision) have not been met.  38 U.S.C. §§ 1151, 5103, 5103A (2012); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In October 2012, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim pursuant to the provisions of 
38 U.S.C. § 1151, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the July 2013 rating decision from which this appeal arises.  Further, the issue was readjudicated in a May 2014 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Board notes that VA did not obtain a 
38 U.S.C. § 1151 examination and opinion in this case; however, the Board finds that such examination and opinion is not necessary to render a decision in the instant matter.  First, as will be discussed below, endophthalmitis is a known complication of all intraocular surgeries, to include cataract surgery.  As such, there is no need to obtain an opinion on foreseeability.  

Second, the Veteran contends that the endophthalmitis, and subsequent loss of vision, was due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the "trainee" (resident physician) who performed the surgery; however, the evidence reflects that a VA physician was present for the entire surgical procedure, and that the VA physician reported that the procedure was completed without complication - in other words, without negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA resident physician.  Such a firsthand account and opinion concerning the procedure by an attending physician is far more probative than any opinion that could be rendered nearly eight years after the procedure was performed.  As such, the Board finds that remand for an opinion as to any negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (no examination necessary when there is otherwise sufficient competent medical evidence of record to make a decision on the claim). 

The Board finds that all relevant documentation, including the VA treatment (medical) records concerning the right-eye cataract surgery at issue, has been secured to the extent possible.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2017).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Entitlement to Compensation under 38 U.S.C. § 1151

Compensation under the provisions of 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 .  See 38 C.F.R. § 3.361(d)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran argues that loss of vision in the right eye, with a possible future loss of the right eye, is due to improperly rendered right-eye cataract surgery performed by VA in July 2011.  In the December 2011 claim, the Veteran reported having pain and "much suffering" in the right eye after the VA right-eye cataract surgery.  Further, the Veteran stated that the "botched surgery" resulted in blindness in the right eye.  Per a subsequent August 2015 notice of disagreement (NOD), the Veteran conveyed that the surgery had been performed by a "doctor in training," and that the trainee's inexperience was the cause of the blindness.  Additionally, the Veteran advanced that blindness is not a known complication of cataract surgery.

Initially, the Board notes that the Veteran has an additional disability of endophthalmitis of the right eye (resulting in loss of vision) caused by the right-eye cataract surgery performed by VA in July 2011.  A July 2011 VA operation report reflects that the Veteran received intravitreal antibiotics to the right eye to treat endophthalmitis that had developed after cataract surgery earlier in the month.

Next, the Board finds that endophthalmitis is a known possible side effect of cataract surgery.  Endophthalmitis is "inflammation involving the ocular cavities and their adjacent structures."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 619 (32nd ed. 2012).  It is a possible complication of all intraocular surgeries, particularly cataract surgery, with infection being the most common cause.  See Wikipedia, Endophthalmitis, https://en.wikipedia.org/wiki/ Endophthalmitis.  Endophthalmitis may result in loss of vision or the loss of the eye itself.  Id.  The fact that endophthalmitis is a known complication of cataract surgery is supported by multiple July 2011 VA treatment records showing that, after the Veteran complained of right-eye pain post cataract surgery, the VA physicians were able to quickly identify the endophthalmitis and begin treatment of the inflammation with antibiotic injections.  For these reasons, the Board find's that the Veteran's post-surgical development of endophthalmitis, with subsequent loss of vision, is reasonably foreseeable.  38 U.S.C. § 1151(3); 38 C.F.R. § 3.361(d)(2).

As noted above, in the August 2015 NOD, the Veteran argued that blindness is not a known complication of cataract surgery; however, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding whether blindness may result as a complication of cataract surgery.  The etiology of the Veteran's right-eye post-surgical symptoms is a complex medical etiological question dealing with the origin and progression of the ocular system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate right-eye symptoms experienced at any time, under the facts of this case, where the medical literature explicitly notes that endophthalmitis/loss of vision is a possible complication of cataract surgery, the Veteran is not competent to opine as to whether or not the surgical residuals are known complications.  See Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).

On the question of whether the Veteran gave informed consent to the right-eye cataract surgery, at the October 2017 Board videoconference hearing, the Veteran testified to not being informed that a complication of the surgery could lead to blindness; however, the Veteran also answered "not to my memory" when asked if he was advised of any possible complications prior to the surgery.  Additionally, the Veteran testified to speaking with a nurse prior to surgery, but he did not remember what was said at that time.  It would not be unusual for the Veteran to not remember what complications he was informed of prior to a surgical procedure that took place over six years earlier.  Further, at the hearing the Veteran also testified to signing a release form prior to the surgery.

While the Board has given serious consideration to the Veteran's contention that no information was provided concerning the possible side effects of the cataract surgery, the Board finds the evidence of record weighs against a finding that the Veteran was not adequately informed of the risks of the cataract surgery prior to the surgery being performed.  In other words, the Board finds that the Veteran gave informed consent to the right-eye cataract surgery.  There is clear evidence that the Veteran signed an informed consent, while years later the Veteran's testimony is that he cannot recall if there had been an informed consent or what may have been discussed prior to surgery. 

A July 2011 VA preoperative nursing note reflects that informed consent was complete.  Per a corresponding July 2011 anesthesiology preoperative report, "the plans, risks, and options have been discussed with the patient," and the Veteran consented to the procedure.  As discussed above, endophthalmitis is a known complication of all intraocular surgeries, particularly cataract surgery; therefore, the weight of the evidence indicates that the Veteran would have been informed of the possibility that infection following the surgery could result in endophthalmitis, and endanger the right eye, when obtaining the Veteran's consent to surgery.  As such, the Board finds that the Veteran gave informed consent to the right-eye cataract surgery performed by VA in July 2011.

Finally, the Board finds that the Veteran's endophthalmitis, and resulting loss of vision in the right eye, was not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  In other words, the complication was not caused by VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.

As noted above, in the August 2015 NOD, the Veteran conveyed that the surgery had been performed by a "doctor in training," and that the trainee's inexperience was the cause of the blindness.  At the October 2017 Board videoconference hearing, the Veteran testified that a physician in the operating room would direct the trainee on things that were being performed incorrectly; however, when asked specifically what was heard concerning mistakes made by the trainee, the Veteran testified, "I don't know what he was doing wrong, but he was telling him how to do it."  The Board notes that an attending physician teaching/directing a resident physician in the performance of a surgical procedure is not the same as the resident making mistakes that would then need to be corrected by the attending physician.

Per the July 2011 VA operative report, the right-eye cataract surgery was performed by a resident physician.  The resident physician's report conveys that the Veteran was brought into the operating room and positioned appropriately, and that the eye was prepped and draped in the usual sterile fashion.  A full accounting of the procedure was included in the report.  At the conclusion of the surgery, antibiotic drops were placed on the cornea and a shield was placed over the eye.  It was noted that the Veteran tolerated the procedure well and was taken to the recovery room in stable condition.  Further, the resident physician stated that the attending physician was present and scrubbed for the entire surgery.  In other words, the attending physician was ready to take over for the resident in the event that something went wrong or the resident failed to properly perform the procedure.

A July 2011 VA postoperative nursing note reported that the Veteran tolerated the surgery well, and that there were no complications.  Prior to discharge, the Veteran was monitored and there was no complaint of pain or any other problems.  Further, in a postoperative note, the resident physician reported that there were no complications during the surgery.

The record also includes a July 2011 ophthalmology attending note drafted by the attending VA physician.  Per the note, the attending physician was present for the entire procedure.  Further, the attending physician found that the Veteran tolerated the procedure well, and that there were no complications during the surgery.  In other words, the attending physician found that the resident physician exercised the degree of care that would be expected of a reasonable health care provider.

The Board has given consideration to the Veteran's general assertion that the right-eye endophthalmitis/loss of vision was due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the resident physician; however, as previously discussed, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding whether the endophthalmitis/ loss of vision was caused by any fault on the part of the resident physician.  The etiology of the Veteran's right-eye post-surgical symptoms is a complex medical etiological question dealing with the origin and progression of the ocular system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate right-eye symptoms experienced at any time, under the facts of this case, the Veteran is not competent to opine as to whether or not the surgical residuals were due to any deficiency on the part of the resident physician.  See Moray, 5 Vet. App. 211 (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the foreseeable additional disability of endophthalmitis of the right eye (resulting in loss of vision) caused by right-eye cataract surgery provided by VA in July 2011, was not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include the asserted failure to obtain adequate informed consent.  The evidence of record reflects that endophthalmitis, with subsequent loss of vision, is a well-known risk of all intraocular surgeries, to include cataract surgery.  Further, the VA treatment reports concerning the July 2011 right-eye surgery all reflect that there were no complications at the time of the surgery.  Additionally, a July 2011 ophthalmology attending note indicates that the resident physician adequately performed the procedure, without complication, and that no intervention on the part of the attending physician was necessary.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to VA benefits under 38 U.S.C. § 1151 for claimed additional disability of endophthalmitis of the right eye (claimed as loss of vision/blindness in the right eye), and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for claimed additional disability of endophthalmitis of the right eye (claimed as loss of vision/blindness in the right eye), claimed to have been caused by July 2011 VA right-eye cataract surgery, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


